DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 09/19/2022 amended claims 1-3, 10, 18, cancelled claims 9, 11-15, and 19.  Claims 1-8, 10, 16-18 and 20 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 18.

Objection/s to the Application, Drawings and Claims
The filing on 09/19/2022 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites “the controller drives the first and second refrigerant flow generators when the first refrigerant flow generator is being driven and the temperature of the heating element is higher than a predetermined range.”  On the other hand, claim 1, which claim 10 depends on, recites “the second refrigerant flow generator is stopped and the first refrigerant flow generator is driven when the temperature of the heating element is higher than the predetermined detection range.”  The specification as originally filed only disclose only one range of detection temperature.  There is no disclosure or distinction between the “predetermined detection range” from “predetermined range” recited in claims 1 and 10, respectively.
For the purpose of examination, the “predetermined range” is interpreted as “predetermined detection range.”

Claim 10 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is unclear how the above limitation/s of claim 10 can be reconciled with the above limitation/s of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the controller drives the first and second refrigerant flow generators when the first refrigerant flow generator is being driven and the temperature of the heating element is higher than a predetermined range.”  On the other hand, claim 1, which claim 10 depends on, recites “the second refrigerant flow generator is stopped and the first refrigerant flow generator is driven when the temperature of the heating element is higher than the predetermined detection range.”  Claim 10 fails to further limit the scope of the claim 1.  Claim 10 improperly enlarges the scope of the claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Abe (US 20160270256 A1).
Regarding claim 1, Abe teaches a cooling apparatus (Fig. 1-8) comprising: a heat transfer member (305 and/or 307) configured to receive heat from a heating element (303; [0055]); a first refrigerant flow generator (306) and a second refrigerant flow generator (308) each configured to generate a flow of a refrigerant for cooling the heat transfer member (305 and/or 307); a detector (302, 304, and/or 309) configured to acquire information on a temperature of the heating element (303); and a controller (102) configured to control driving of the first and second refrigerant flow generators (306, 308), wherein the flow of the refrigerant generated by the first refrigerant flow generator (306) passes closer to the heating element (303) than the flow of the refrigerant generated by the second refrigerant flow generator (308; Fig. 3, 4), and wherein the controller (102) is configured to acquire the temperature of the heating element (303) using the information acquired by the detector (302, 304, and/or 309), and wherein the controller (102) is configured to provide control such that: the first refrigerant flow generator (306) is stopped (S606) and the second refrigerant flow generator (308) is driven (S607) when the temperature of the heating element (303) is lower than a predetermined detection range (S605); and the second refrigerant flow generator (308) is stopped (S611) and the first refrigerant flow generator (306) is driven (S610) when the temperature of the heating element (303) is higher than the predetermined detection range (S609; Fig. 6).
Regarding claim 2, Abe further teaches the controller (102) stops the first refrigerant flow generator (306) and drives the second refrigerant flow generator (308) when the first refrigerant flow generator (306) is being driven, the second refrigerant flow generator (308) stops (S502-S607), and the temperature of the heating element (303) is lower than the predetermined detection range (S605; Fig. 6).
Regarding claim 3, Abe further teaches the controller (102) stops the first refrigerant flow generator (306) and continues to drive the second refrigerant flow generator (308) when the first and second refrigerant flow generators (306, 308) are being driven (Fig. 8) and the temperature of the heating element (303) is lower than the predetermined detection range (S605; Fig. 6, 7 and 8).
Regarding claim 4, Abe further teaches the detector (302, 304, and/or 309) detects the temperature of the heating element (303).
Regarding claim 5, Abe further teaches the detector (302, 304, and/or 309) detects an electrification amount supplied to the heating element (303), e.g., by temperature.
Regarding claim 6, Abe further teaches the detector (302, 304, and/or 309) detects an outside air temperature of the cooling apparatus ([0031], [0052], [0053], [0070]).
Regarding claim 18, Abe teaches a control method of a cooling apparatus (Fig. 1-8) that includes a first refrigerant flow generator (306) and a second refrigerant flow generator (308) each configured to generate a flow of a refrigerant for cooling a heat transfer member (305 and/or 307) configured to receive heat from a heating element (303), the flow of the refrigerant generated by the first refrigerant flow generator (306) passing closer to the heating element (303) than the flow of the refrigerant generated by the second refrigerant flow generator (308), the control method comprising the steps of: acquiring information on a temperature of the heating element (303); acquiring the temperature of the heating element (303) using the information; and providing control, wherein the control is such that: the first refrigerant flow generator (306) is stopped (S606) and the second refrigerant flow generator (308) is driven (S607) when the temperature of the heating element (303) is lower than a predetermined detection range (S605); and the second refrigerant flow generator (308) is stopped (S611) and the first refrigerant flow generator (306) is driven (S610) when the temperature of the heating element (303) is higher than the predetermined detection range (S609; Fig. 6).
Regarding claim 20, Abe further teaches a non-transitory computer-readable storage medium storing a computer program that causes a computer to execute the control method according to claim 18 ([0086]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Chu (US 6452790 B1).
Regarding claim 7, Abe further teaches each of the first and second refrigerant flow generators (306, 308) includes a fan configured to generate an airflow as the refrigerant.
Abe does not explicitly teach the heat transfer member (305 and/or 307) includes a fin member.
Chu teaches the heat transfer member (56) includes a fin member (Fig. 5; col. 7 line 64 - col. 8 line 23).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Abe with Chu; because it increases heat dissipation efficiency.
Regarding claim 8, the combination of Abe and Chu consequently results in the heat transfer member includes a heat pipe (53 of Chu) configured to guide heat from the heating element (51 of Chu) to the fin member (56 of Chu).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nozaki (US 20090021946 A1).
Regarding claim 16, Abe does not explicitly teach a light source as the heating element (303).
Nozaki teaches a light source (223) as the heating element.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Abe with Nozaki; because it increases the functionality of the device incorporating a projection system in a camera.
Regarding claim 17, the combination of Abe and Nozaki consequently results in an image projection apparatus comprising: the light source apparatus (223 of Nozaki) according to claim 16; and a light modulation element (222 of Nozaki) configured to modulate light from the light source (223 of Nozaki), wherein the image projection apparatus (221 of Nozaki) projects image light from the light modulation element (222 of Nozaki).

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claims 1 and 18. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inguiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882